W. Allen, J.
The defendant’s license was made by statute subject to various conditions, such as that he should not keep a public bar; that he should hold a license as a common victualler or innholder; that no sale of intoxicating liquor should be made between the hours of twelve at night and six in the morning, nor on the Lord’s day; that no sale of liquor should be made to an intoxicated person or to a minor; and that there should be no disorder or illegal gaming on the premises. The defendant contends that the effect of the condition that no sale should be made on the Lord’s day is, that he was not licensed to sell on that day, and was therefore, although actually engaged in selling intoxicating liquor,- not acting as licensee, nor carrying on the licensed business at the time he committed the act complained of; and that the prohibition against placing an obstruction so as to interfere with a view of the business conducted "upon the premises, in the Pub. Sts. e. 100, § 12, is limited to an act done by a licensee while carrying on the business under his license.
One purpose of the prohibition is to expose violations of the conditions of the license; and to hold that it applies only when the business is carried on according to the conditions, and does not apply when it is carried on in violation of them, would do violence to the language of the statute, and defeat its obvious intent. The instructions asked were therefore properly refused.
The'motion in arrest was properly overruled; and the instructions given in regard to proof of the obstruction were correct.

Exceptions overruled.